Citation Nr: 0915029	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-32 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction (ED), to include as secondary to diabetes 
mellitus, Type II, (DM).

2.  Entitlement to service connection for an eye disability 
including glaucoma, to include as secondary to DM.

3.  Entitlement to service connection for hypertension (HTN), 
to include as secondary to DM.

4.  Entitlement to service connection for loss of taste and 
smell, to include as secondary to DM.

5.  Entitlement to an initial disability rating in excess of 
10 percent for left upper extremity (LUE) carpal tunnel 
syndrome (CTS).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from July 1963 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted with appellant's 
claim of entitlement to service connection for LUE CTS, 
assigning a 10 percent disability rating, and denied 
entitlement to service connection for ED, an eye disability, 
HTN and loss of taste and smell.

In September 2008, the appellant presented sworn testimony 
during a personal hearing in Jackson, Mississippi, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the appellant's 
claims file.  At the time of the hearing, the appellant 
submitted additional evidence in support of his claim.  He 
specifically waived agency of original jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2008).




FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from ED that is the 
result of a disease or injury in service, including as due to 
a service-connected disability.

2.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from an eye disability 
including glaucoma, that is the result of a disease or injury 
in service, including as due to a service-connected 
disability.  The appellant's myopic presbyopia, a refractive 
error, is not a disease for VA purposes.

3.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from HTN that is the 
result of a disease or injury in service; was manifested 
within the first post-service year; or is due to a service-
connected disability.

4.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from loss of taste and 
smell that is the result of a disease or injury in service, 
including as due to a service-connected disability.

5.  The appellant's LUE CTS is manifested by mild 
symptomatology.


CONCLUSIONS OF LAW

1.  ED not incurred in or aggravated by the appellant's 
active duty service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2008); see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

2.  An eye disability, to include glaucoma, was not incurred 
in or aggravated by the appellant's active duty service, nor 
is it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008); see 
Allen, supra.

3.  HTN was not incurred in or aggravated by the appellant's 
active duty service, nor is it proximately due to or the 
result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2008); see Allen, supra.

4.  Loss of taste and smell was not incurred in or aggravated 
by the appellant's active duty service, nor is it proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2008); see Allen, supra.

5.  The criteria for a disability rating in excess of 10 
percent for the appellant's service-connected CTS of the LUE 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.20, 4.124a, Diagnostic Code 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  In 
2008, however, this regulation was revised to remove the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  See 73 
Fed. Reg. 23, 353-23, 356 (April 30, 2008). 

With regard to the appellant's claim for an increased 
disability rating for LUE CTS, the Board notes that the claim 
arises from a granted claim of service connection.  The Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided 
prior to the initial adjudication: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. 
§ 5103(a) (2002).  Compliance with the first Pelegrini II 
element requires notice of these five elements in initial 
ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 
(2006).  Notice letters dated in November 2006 and February 
2007 informed the appellant of how VA determines the 
appropriate disability rating or effective date to be 
assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman, supra.

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the 
appellant's increased rating claim, as it is an initial 
rating claim.  Therefore, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
appellant's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
When appropriate, this includes the duty to conduct a 
thorough and contemporaneous examination of the appellant.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the appellant's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).  The appellant was 
afforded VA examinations for his service connection and 
increased rating claims in June 2006, September 2006, October 
2006 and December 2007.  

Regarding the service connection claims, further examination 
or opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the appellant's military service.  
This is discussed in more detail below.  There is also no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
LUE CTS since he was last examined.  See 38 C.F.R. § 3.327(a) 
(2008).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2008).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 
(1995).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

The Board notes that HTN means persistently high arterial 
blood pressure, and by some authorities the threshold for 
high blood pressure is a reading of 140/90.  See Dorland's 
Illustrated Medical Dictionary at 889 (30th ed. 2003).  For 
VA purposes, HTN means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic HTN means 
that the systolic pressure is predominantly 160 or greater 
with a diastolic pressure of less than 90.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2008).

The appellant alleges that he currently suffers from ED, HTN 
and loss of taste and smell as a result of his service-
connected DM.  After a thorough review of the evidence, the 
Board finds that the evidence of record does not support the 
veteran's claims on any theory of entitlement.

Service connection has previously been established for DM.  
The Board notes that the veteran has submitted medical 
evidence that he currently suffers from ED, HTN and loss of 
taste and smell.  See Wallin, supra.


Review of the appellant's service treatment records does not 
reveal that he suffered from ED, an eye disability, HTN or 
loss of taste and smell during his time in service.  
Specifically, upon entry into active duty service, all 
systems were considered to be normal, the appellant's blood 
pressure was 118/76 and the appellant considered himself to 
be in good health.  See Standard Forms (SF) 88 & 89, entrance 
examination reports, July 1, 1963.  Upon separation from 
service, again all systems were noted to be normal and the 
appellant's blood pressure was 120/80.  See SF 88, separation 
examination report, November 24, 1967.  In addition, there 
are no diagnoses of the claimed conditions within a year of 
service so as to support a grant of service connection on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Specifically, the appellant is not afforded the presumption 
of service connection for HTN.  See 38 C.F.R. § 3.307 (2008).

Eye Disability

Regarding the appellant's claim for an eye disability, to 
include glaucoma, in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The 
appellant was afforded a VA eye examination in September 
2006.  The appellant's chief complaint was the need for eye 
glasses to see at a distance.  The appellant reported no 
history of any ocular diseases or treatment.  Upon physical 
examination, the appellant's vision was corrected to 20/20.  
The dilated examination with slit-lamp showed clear media, 
cornea and lens.  Dilated fundoscopic examination showed no 
evidence of any retinopathy.  The appellant was diagnosed 
with myopic presbyopia.  See VA eye examination report, 
September 21, 2006.  The appellant has not been diagnosed 
with glaucoma.

Presbyopia is a type of hyperopia, a refractive error, "a 
visual condition that becomes apparent especially in middle 
age and in which loss of elasticity of the lens of the eye 
causes defective accommodation and inability to focus sharply 
for near vision."  See McNeely v. Principi, 3 Vet. App. 357, 
363-64 (1992).  Hyperopia is an error of refraction of the 
eye, in which rays of light entering the eye are brought into 
focus behind the retina, as a result of the eyeball being too 
short from front to back.  See Dorland's Illustrated Medical 
Dictionary 1349 (28th ed. 1994).

Refractive error, including presbyopia and hyperopia, is 
excluded, by regulation, from the definition of disease or 
injury for which benefits are authorized if incurred or 
aggravated in service.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2008).  As such, regardless of the character or the quality 
of any evidence which the appellant could submit, a strictly 
developmental defect, such as refractive error, including 
presbyopia, cannot be recognized as a disability under the 
terms of the VA's Schedule for Rating Disabilities and must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. App. 510 
(1996); Beno v. Principi, 3 Vet. App. 439 (1992).  The 
validity of the exclusion in 38 C.F.R. § 3.303(c) of 
congenital and development defects such as refractive error 
from the definition of disease or injury, has been upheld.  
See Winn, 8 Vet. App. at 510.

As noted above, while service connection cannot be granted 
for the symptoms of "bad eyesight," if there is medical 
evidence which establishes that the appellant has bad 
eyesight due to disability of service origin, "bad 
eyesight" may be compensated through the disability 
evaluation assigned for the service-connected disability to 
which "bad eyesight" is attributed.  The medical evidence 
of record does not show that the appellant's presbyopia was 
associated with any disability attributable to service.  To 
the extent that the appellant has "decreased vision" due to 
presbyopia or refractive error and those conditions are 
considered to be developmental and are not disabilities based 
on VA law, service connection can not be granted for this 
condition.

ED, HTN and Loss of Taste and Smell

The Board notes that the appellant has not alleged that his 
claimed conditions are the direct result of service.  
Notably, there is no medical evidence of record connecting 
the appellant's claimed conditions directly to service.  As 
such, the appellant's claims fail on a direct (presumptive) 
basis.  See Hickson, supra.  Since the appellant has met 
elements (1) and (2) of Wallin, in order to substantiate his 
claims of secondary service connection, the only remaining 
question is that of a medical nexus between the 
aforementioned conditions and his service-connected DM.

During the June 2009 VA DM examination, the appellant was 
diagnosed with incomplete ED.  The examiner opined that this 
condition was more likely from long-standing hypertension, 
antihypertensive medication and DM.  However, the examiner 
opined that he was unable to resolve the ED issue without 
resorting to speculation.  See VA DM examination report, June 
9, 2006.  The June 2006 VA examiner also noted the appellant 
was diagnosed with HTN in 1996.  The appellant denied 
myocardial infarction, chest pain, palpitations, strokes, 
transient ischemic attacks, leg swelling, congestive heart 
failure, lightheadedness, dizziness and paroxysmal nocturnal 
dyspnea.  The examiner diagnosed the appellant with essential 
HTN, which was not caused by DM.  Id.  

The appellant was also afforded a separate VA examination to 
determine the nature and etiology of his loss of sense of 
taste and smell in June 2006.  The examiner noted the 
appellant's history of having a nasal polypectomy and partial 
ethmoidectomy in February 1991.  Since that time, the 
appellant stated that he has experienced recurrence of nasal 
blockage, with intermittent loss of smell.  Beginning in 
2005, the appellant could not taste or smell.  Upon physical 
examination, the appellant's external nasal and paranasal 
sinus structures, oral cavity, pharynx, larynx and neck were 
within normal limits.  The septum was relatively straight, 
though each nasal cavity was totally obstructed with multiple 
large nasal polyps and there was decreased translumination of 
the maxillary sinuses.  The VA examiner diagnosed the 
appellant with extensive bilateral nasal polyposis with 
complete obstruction.  The examiner concluded that the 
appellant's loss of taste and smell were a direct result of 
his nasal polyps and had nothing to do with his DM.  See VA 
Loss of Smell and Taste examination report, June 8, 2006.

The only evidence of record in support of the appellant's 
claim that his ED, HTN and loss of taste and smell are due to 
his service-connected DM is his lay statements.  The Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the 
appellant's lay statements in the present case are outweighed 
by the negative service treatment records, post-service 
treatment records and the negative VA medical opinions cited 
above (declining to connect the currently diagnosed ED, HTN 
and loss of taste and smell to the service-connected DM).  

The appellant has not submitted any medical evidence in 
support of his claims.  The Board acknowledges that the 
appellant is competent to give evidence about what he 
experiences; for example, he is competent to discuss his ED, 
HTN and loss of taste and smell.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

Although the appellant has established that he currently 
suffers from ED, HTN and loss of taste and smell and is 
service connected for DM, the evidence of record does not 
support a finding that these conditions were caused by 
service or by his service-connected DM.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claims for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  

III.  Increased Disability Rating

The appellant's service-connected LUE CTS is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2008).  The appellant contends that the 
symptomatology of his service-connected disability is more 
severe than contemplated by the currently assigned 10 percent 
rating evaluation.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2008).  The basis of disability evaluation is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  See 38 C.F.R. 
§ 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  All benefit of the 
doubt will be resolved in the appellant's favor.  See 38 
C.F.R. § 4.3 (2008).  In general, all disabilities, including 
those arising from a single disease entity, are rated 
separately, and all disability ratings are then combined in 
accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating an appellant's service-connected 
disabilities.  See 38 C.F.R. § 4.14 (2008).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the appellant's service-connected LUE CTS.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).


Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for an 
appellant to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  See Fenderson at 126-28.  While this appeal was 
pending, the Court also held that staged ratings are 
appropriate for increased rating claims when factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The appellant's CTS is currently evaluated as 10 percent 
disabling for the LUE under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2008) [paralysis of median nerve].  See 38 C.F.R. 
§ 4.20 (2008) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Diagnostic Code 8515 
specifically references paralysis of the median nerve, which 
concerns the wrist.  Therefore, the Board finds that 
Diagnostic Code 8515 is the most appropriate, given that the 
service-connected disability is CTS.  The appellant and his 
representative have not suggested that another Diagnostic 
Code be considered.  Accordingly, the use of Diagnostic Code 
8515 will be continued.

Diagnostic Code 8515 provides a 50 percent rating for severe 
disability in the major extremity, and a 40 percent 
disability rating for the minor extremity.  For moderate 
incomplete paralysis, a 30 percent rating applies for the 
major extremity, and a 20 percent disability rating applies 
for the minor extremity.  A 10 percent disability rating is 
applicable for mild incomplete paralysis of the major 
extremity, and a 10 percent disability rating also applies 
for the minor extremity.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2008).

The words "mild" "moderate" and "severe" are not defined in 
the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2008).  The Board observes that "moderate" is 
defined as "of average or medium quality, amount, scope, 
range, etc."  See Webster's New World Dictionary, Third 
College Edition (1988), p. 871.  "Severe" is defined as "of a 
great degree: serious."  Id at p. 1078 (1990).

The Board notes that the appellant is right handed.  See 
Travel Board hearing transcript, September 11, 2008, page 5; 
see also 38 C.F.R. § 4.69 (2008).  As such, the Board will 
apply the minor extremity rating criteria indicated above.

In June 2006, the appellant was afforded a VA neurological 
examination.  At that time, his motor strength was noted as 
5/5 with normal tone, bulk, dexterity and coordination.  See 
VA neurological examination report, June 9, 2006.  An October 
2006 addendum noted that electrophysiologic evidence 
established the presence of LUE CTS.  It was also noted that 
DM predisposes a person to such compressive neuropathy.  See 
VA neurological examination report addendum, October 11, 
2006.  

The appellant was afforded a second VA neurological 
examination in September 2006 for evaluation of upper 
extremity polyneuropathy.  Upon physical examination, the 
appellant demonstrated motor strength of 4/5 in both hands 
with poor effort and with normal tone, bulk, dexterity and 
coordination.  Vibration sense was subjectively decreased in 
both hands.  The VA examiner noted a significant change in 
subjective sensory findings in the prior three months.  The 
poor motor effort demonstrated by the appellant caused the 
examiner to be suspicious of malingering.  The VA examiner 
concluded that the reported distribution of sensory loss was 
inconsistent with polyneuropathy and was of too rapid a 
progression to be due to well-controlled DM.  It was noted 
that there was electrophysiologic evidence of left CTS and 
that DM predisposed the Veteran to such compressive 
neuropathy.  See VA neurological examination report, 
September 15, 2006.

In support of his claim, the appellant submitted private 
medical evidence from M.C.G., M.D. dated in October 2006.  
Following examination, Dr. G. noted that the appellant 
suffered from moderate bilateral CTS with overt sensory 
delay-dispersion with some sensory axon loss, moderate distal 
motor delay without motor axon loss and relatively symmetric 
abnormalities.  There was no electrophysiologic evidence of: 
focal sciatic, femoral, peroneal or posterior tibial nerve 
lesion; no left ulnar nerve entrapment at the wrist or elbow; 
and no clear large fiber sensory or motor polyneuropathy was 
detected.  Dr. G. commented that there were rather prominent 
neurophysiologic changes across the carpal tunnels 
bilaterally, though hand-arm "symptoms" were reportedly 
rather mild and not significant.  See private treatment 
record, M.C.G., M.D., October 31, 2006.

In February 2008, a VA occupational therapy consult note 
addressed the appellant's complaints of left hand numbness 
when he was driving or sleeping that had increased in the 
prior six months.  Range of motion testing was within normal 
limits, there was no edema and the appellant's left hand grip 
was 80 (normal is noted to be 76).  A left hand splint was 
issued to the appellant.  See VA Medical Center treatment 
record, February 12, 2008.

In July 2008, the appellant submitted additional private 
medical evidence from Dr. G.  Following examination, Dr. G. 
again commented that the appellant suffered from moderate 
bilateral CTS with overt sensory delay-dispersion with some 
sensory axon loss, moderate distal motor delay without motor 
axon loss and relatively symmetric abnormalities.  His distal 
sensory responses in both arms were minimally reduced when 
compared to the October 2006 study, perhaps reflecting a 
"very mild" sensory polyneuropathy.  There was also no 
electrophysiologic evidence of focal ulnar nerve entrapment 
at the wrist or elbow in either arm.  Dr. G. commented that 
though the appellant's hand symptoms may be slightly worse, 
neurophysiologic abnormalities (transcarpal changes) were 
stable (unchanged).  See private treatment record, M.C.G., 
M.D., July 14, 2008.

The Board finds that the appellant's isolated complaints of 
pain and difficulty with his grip when performing such tasks 
as driving are most accurately described as mild in nature.  
There is no evidence of any significant limitation in 
function or any other symptoms which would allow for the 
assignment of higher ratings based on moderate disability 
under Diagnostic Code 8515.  While the Board notes Dr. G.'s 
notation of "moderate" CTS, this conclusion is simply not 
supported by the medical evidence of record.  There is no 
objective evidence of record which suggests that more 
significant disability is present.  In fact, there is some 
question as to whether the appellant is malingering, as noted 
in the September 2006 VA examination report.  

Carpal tunnel syndrome is defined as "a complex of symptoms 
resulting from compression of the median nerve in the carpal 
tunnel, with pain and burning or tingling paresthesias in the 
fingers and hand, sometimes extending to the elbow."  See 
Wilson v. Brown, 7 Vet. App. 542, 544 (1995) [citing 
Dorland's Illustrated Medical Dictionary 1632 (1988 27th 
Ed.)].  Because the appellant is service connected for CTS, a 
neurological disability, the provisions under DeLuca v. 
Brown, 8 Vet. App. 202 (1995) are not for application.  
Indeed, symptoms such as incoordination and weakness are 
specifically contemplated in Diagnostic Code 8515.

As noted above, the Court has held that an appeal from an 
initial rating is a separate and distinct claim from a claim 
for an increased rating.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record, which has been 
discussed thoroughly above, supports the proposition that the 
appellant's service-connected LUE CTS has not changed 
appreciably since the appellant filed his claim.  There are 
no medical findings or other evidence which would allow for 
the assignment of a disability rating higher than 10 percent 
at any time during the course of the appeal.  Based on the 
record, the Board finds that a 10 percent disability rating 
for LUE CTS should be assigned for the entire period from the 
effective date of service connection, June 1, 2006.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to an initial 
disability rating in excess of the 10 percent for his 
service-connected LUE CTS.  The benefit sought on appeal is 
accordingly denied.

Extraschedular Rating Consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2008).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Neither the appellant nor his representative has identified 
any factors which may be considered to be exceptional or 
unusual with respect to his service-connected LUE CTS, and 
the Board has been similarly unsuccessful.  The record does 
not show that the appellant has required frequent 
hospitalization for his LUE CTS.  Moreover, neither of the VA 
examination reports, the VA outpatient treatment records or 
the private treatment records identified symptomatology 
indicative of marked interference with employment.  In 
addition, there is no unusual clinical picture presented, nor 
is there any other factor which takes the disability outside 
the usual rating criteria.

In short, the evidence does not support the proposition that 
the appellant's LUE CTS presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  Accordingly, the Board need not proceed 
any further in determining entitlement to an extraschedular 
evaluation and referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).


ORDER

Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus, Type II, is 
denied.

Entitlement to service connection for an eye disability 
including glaucoma, to include as secondary to diabetes 
mellitus, Type II, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, Type II, is 
denied.

Entitlement to service connection for loss of taste and 
smell, to include as secondary to diabetes mellitus, Type II, 
is denied.

Entitlement to an initial disability rating in excess of 10 
percent for left upper extremity carpal tunnel syndrome is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


